PER CURIAM.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Clarence Jordan challenges his judgments and sentences for possession of cocaine and possession of *311paraphernalia. We affirm both convictions and the sentence imposed for possession of cocaine. The written sentence for the possession of paraphernalia conviction fails to conform with the sentence that was orally pronounced, specifically, time served. Accordingly, we direct the trial court to correct that sentence. Jordan need not be present for this correction.
Affirmed in part; remanded with directions to correct sentence for possession of paraphernalia.
BLUE, A.C.J., and FULMER and DAVIS, JJ, Concur.